DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed February 22nd 2021, claims 1-20 are pending for examination claiming US application 15/445,692 priority date under 35 USC §120.
	According to the present Amendment, claims 1-2, 8-10, 13, 15, and 18-20 are amended. Claim 7 is canceled, no claim is added.
	In view of the present Amendment, double patenting rejections are withdrawn. Claim rejections under 35 USC §103 are also withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1 and 6 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
	In claim 1, the recited “factory rules adjusts” in the “portion of the plurality of factory rules adjusts responsive to the factory rules processing facility operation to include factory rules” feature is not described in the Specification of the present invention. Same rationale applies to claim 16.
	Claim 6 recites a feature “grouping common calculations across ready rules and grouping different rule calculations that process common portions of at least one of the plurality of data sets” that is not described in the Specification of the present invention.

6.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 and 6 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	The factory rule adjustments as recited in claim 1 is unclear. It is unclear how to adjust factory rules? It is further unclear what and who adjusts factory rules, the system or the end users?
	Claim 6 recites a feature “grouping common calculations across ready rules and grouping different rule calculations that process common portions of at least one of the plurality of data sets” that is unclear. It is unclear what a common calculation is and what is a different rule calculation? It is further unclear how to group these calculations together?
	It is difficult to understand the claim feature, even for an ordinary skill in the art, when there is no description whatsoever given in the Specification of the present invention.

8.	The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


9.	Claims 14 and 15 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 recites a feature “the target date is a date on which the at least one factory rule is processed” and claim 15 recites a feature “the target date is an effectivity date”, both features are already recited in claim 13, “the factory rules processing facility further applies at least one of the portion of the plurality of factory rules based on an effectivity date associated with each of the plurality of factory rules and a target date”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent
claim(s) complies with the statutory requirements.

Allowable Subject Matter
10.	Claims 1-6 and 8-10 are allowable over the cited prior art.

Response to Arguments
11.	Applicant's arguments filed February 22nd 2021 have been fully considered but they are not persuasive.
	35 USC §112(a)
	Applicant argues that “claim 6, as filed, forms part of the Specification. One of ordinary skill in the art would readily understand that grouping data values associated with rules discloses grouping common and different rule calculations.” Said argument is not persuasive because, indeed claim 6 forms part of the filed Specification, claimed features need to be supported by the disclosed embodiments in the Specification. There is no support found in the Specification of the present invention.
A feature claimed in claim 1 is also indicated in the present Office action for lack of support given in the Specification of the present invention.

	35 USC §112(b)
	Applicant indicates paragraph [0057] and Figure 4 of the Specification of the present application to traverse claim 6 rejection under 35 USC §112(b). However, no support is found in the present application.
	In paragraph [0057], only “factory rule that may perform data lookups for assigning one or more data values associated with one or more source rules into a group” is disclosed. No calculation function or operation is disclosed. Lack of given descriptions, claims 1 and 6 recite indefinite features.

	35 USC §112(d)
	Applicant argues that “claim 13 does not specify the target date as the date the factory rule is processed, as recited by claim 14, nor do claims 13 and 14 specify the target date as the effectivity data, as recited by claim 15.” Said argument is not persuasive.
Claim 13 recites “the factory rules processing facility further applies at least one of the portion of the plurality of factory rules based on an effectivity date associated with each of the plurality of factory rules and a target date”. In other words, one factory rule is applied based on an associated effectivity date and a target date. That is, a rule is applied on an effective date and/or on a target date.
Claim 14 recites a feature, “the target date is a date on which the at least one factory rule is processed”, which is already recited in claim 13. Claim 15 recites a feature, “the target date is an effectivity date”, which is also recited in claim 13.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175